Citation Nr: 0433303	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  00-12 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
August 1964.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from March 1999 and February 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The March 1999 rating decision 
denied reopening the claim for entitlement to service 
connection for a psychiatric disorder, while the February 
2000 rating decision denied entitlement to service connection 
for hearing loss.  

In May 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issues of entitlement to service connection for bilateral 
hearing loss and a psychiatric disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder was denied in an April 1966 rating decision.  The 
veteran did not perfect an appeal.  

2.  The evidence received since the April 1966 rating 
decision was not previously of record and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a psychiatric 
disorder.

CONCLUSIONS OF LAW

1.  The April 1966 rating decision denying entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  The evidence received since the April 1966 rating 
decision is new and material and the claim for entitlement to 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  As the Board herein reopens the claim, 
any deficiency in this regard is harmless.  

Once a rating decision becomes final under section 7105, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant, it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a); see 
Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The legal standard of what 
constitutes "new and material" evidence was amended in 
2001, but this amendment is inapplicable here as the 
amendment only applies to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2003)).  
 
The issue of whether new and material evidence has been 
submitted to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen a claim, there 
must be a finding by the Board that new and material evidence 
has been presented.  See 38 U.S.C.A. § 5108; Barnett, 83 F.3d 
1380.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is presumed, 
Justus v. Principi, 3. Vet. App. 510 (1992), and 
consideration is given to all the evidence since the last 
final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

At the time of the April 1966 rating decision, the evidence 
of record consisted of the veteran's service medical records, 
a VA psychiatric examination dated in February 1966, and the 
veteran's application for benefits.  

The veteran's service medical records show that he was 
diagnosed as having acute situational maladjustment, a 
depressive reaction, an immaturity reaction, and a transient 
personality disorder in July 1964.  His discharge physical 
noted an "immaturity reaction manifested by a passive 
aggressive reaction," described as a character and behavior 
disorder and not a mental illness.  

This diagnosis was essentially confirmed by a February 1966 
examination at the VA Medical Center in Dearborn, Michigan, 
when the veteran was diagnosed as having a borderline 
psychotic state manifesting passive aggressive personality 
traits, hypochondriasis, and paranoid ideation.  

The basis for the April 1966 decision denying service 
connection was that the veteran had not submitted evidence of 
a psychiatric disorder for which benefits could be granted.  
The RO noted the veteran's diagnosis of passive aggressive 
personality disturbance was a congenital or developmental 
abnormality, which was not a disability under the law.  See 
38 C.F.R. § 3.03(c), 4.9 (2003) (personality disorder is not 
a disease or injury within the meaning of applicable 
legislation providing compensation benefits).  The veteran 
was notified of this decision in a May 1966 letter.  He 
submitted a notice of disagreement in April 1967 and a 
statement of the case was issued in July 1967.  The veteran 
did not perfect an appeal and the April 1966 decision became 
final.  

The evidence of record shows that the veteran has a current 
diagnosis of an acquired psychiatric disorder.  His VA 
outpatient records dated since January 1998 show treatment 
for a psychiatric disorder and, in December 1998, a VA 
examiner diagnosed paranoid type schizophrenia with 
persecutory delusions and a history of hallucinations.  The 
evidence associated with the claims file since the April 1966 
rating decision was not previously of record, bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a psychiatric 
disorder is reopened.  To this extent only, the claim is 
granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

Under 38 U.S.C.A. § 5103A, VA is required to provide a 
medical examination or obtain a medical opinion when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; but (3) does not contain sufficient 
medical evidence for VA to make a decision.  

Here, the evidence of record regarding the claim for a 
psychiatric disorder shows that the veteran has a current 
diagnosis of schizophrenia.  His service medical records show 
a diagnosis of a transient personality disorder.  His 
discharge physical notes a psychiatric abnormality in the 
form of "immaturity reaction manifested by a passive 
aggressive reaction."  

In a February 1966 VA psychiatric examination report, the 
examiner stated that the veteran's condition would likely 
develop into a "more frank psychotic picture."  The veteran 
now has a diagnosis of a psychiatric disorder.  This provides 
a basis for finding that the diagnosis of paranoid type 
schizophrenia may be associated with the veteran's active 
service, but there is insufficient evidence to make a 
decision on this claim.  

Additionally, when the veteran was examined in December 1998 
in conjunction with his claim for disability benefits, the 
examiner noted that the claims folder was not available for 
review and a nexus opinion was not provided.  Accordingly, a 
new examination and nexus opinion are necessary in this case.

Regarding the claim for bilateral hearing loss, the veteran 
maintains that he was exposed to noise during service while 
guarding jet planes.  A VA examination in August 1999 showed 
that he had mild to moderate sensorineural hearing loss in 
the right ear and moderate to severe sensorineural hearing 
loss in the left ear.  At an April 1966 VA examination, the 
veteran complained of recurrent ear infections with hearing 
loss while in service.  He was treated for mumps during 
service in June 1964.  A new audiological examination with a 
nexus opinion should be obtained before a decision is made on 
this claim, and the veteran's service personnel record should 
be obtained.  

Finally, it appears that the veteran might receive Social 
Security Administration (SSA) disability benefits.  
Therefore, the RO should make arrangements to obtain these 
records on remand, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the veteran's 
service personnel records in order to verify 
any noise exposure.    

2.  Make arrangements to obtain a copy of any 
SSA decision denying or granting disability 
benefits to the veteran.  Request from SSA 
copies of all the documents or evidentiary 
material that were used in considering the 
veteran's claim for disability benefits.

3.  After the foregoing development has been 
accomplished to the extent possible, schedule 
the veteran for a VA psychiatric examination.  
The examiner must have an opportunity to 
review the complete claims file, including 
the veteran's service medical records and a 
copy of this remand, and should state in the 
examination report that the claims file has 
been reviewed.  All tests deemed necessary by 
the examiner are to be performed and the 
examiner should review the results of any 
testing prior to completion of the report.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any psychiatric disorders 
found.  The examiner should state whether it 
is at least as likely as not that any 
currently diagnosed psychiatric disorder 
(other than a personality disorder) had its 
onset during active service or is related to 
any in-service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached, citing the objective 
medical findings leading to the examiner's 
conclusions.  

4.  Schedule the veteran for a VA 
audiological examination.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.  

The examiner is requested to provide an 
opinion as to the date of onset and etiology 
of any hearing loss found to be present.  The 
examiner should state whether it is at least 
as likely as not that any currently diagnosed 
hearing loss had its onset during active 
service or is related to any in-service 
disease or injury, including noise exposure 
or mumps.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached, citing the objective 
medical findings leading to the examiner's 
conclusions.  

5.  Thereafter, review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  Ensure that the medical 
reports are complete and in full compliance 
with the above directives.  If either report 
is deficient in any manner or fails to 
provide the specific opinions requested, it 
must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decisions with 
respect to the claims on appeal remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



